Name: Commission Regulation (EEC) No 3859/87 of 22 December 1987 amending Regulation (EEC) No 2723/87 laying down special detailed rules for the application of the system of export refunds on cereals exported in the form of pasta products falling within heading No 19.03 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: trade;  America;  foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|31987R3859Commission Regulation (EEC) No 3859/87 of 22 December 1987 amending Regulation (EEC) No 2723/87 laying down special detailed rules for the application of the system of export refunds on cereals exported in the form of pasta products falling within heading No 19.03 of the Common Customs Tariff Official Journal L 363 , 23/12/1987 P. 0028 - 0029 Finnish special edition: Chapter 3 Volume 25 P. 0011 Swedish special edition: Chapter 3 Volume 25 P. 0011 *****COMMISSION REGULATION (EEC) No 3859/87 of 22 December 1987 amending Regulation (EEC) No 2723/87 laying down special detailed rules for the application of the system of export refunds on cereals exported in the form of pasta products falling within heading No 19.03 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987, on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular the second subparagraph of Article 15 (1) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3808/87 (3), and in particular Articles 16 (6) and 24 thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (4), and in particular Article 8 (2), second subparagraph, and (3) thereof, Whereas Commission Regulation (EEC) No 2730/79 (5), as last amended by Regulation (EEC) No 1180/87 (6), lays down common detailed rules for the application of the system of export refunds on agricultural products; Whereas Commission Regulation (EEC) No 2723/87 (7) lays down special detailed rules for the application of the system of export refunds on cereals exported in the form of pasta products falling within heading No 19.03 of the Common Customs Tariff; Whereas Regulation (EEC) No 2658/87 has established, as from 1 January 1988, a new combined nomenclature, which will meet the requirements both of the Common Customs Tariff and the external trade statistics of the Community and which will replace the Nomenclature of the Convention of 15 December 1950; whereas therefore the corresponding tariff headings according to the combined nomenclature have to be indicated; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2723/87 is hereby amended as follows: 1. The title is replaced by the following: 'Commission Regulation (EEC) No 2723/87 of 10 September 1987 laying down special detailed rules for the application of the system of export refunds on cereals exported in the form of pasta products falling within subheadings 1902 11 00 and 1902 19 of the combined nomenclature'. 2. Article 1 is replaced by the following: 'Article 1 1. Where goods falling within subheadings 1902 11 00 and 1902 19 of the combined nomenclature are exported to a destination other than the United States of America, the special refund fixed for the export of cereals in the form of goods falling within subheadings 1902 11 00 and 1902 19 of the combined nomenclature to the United States of America shall not be taken into consideration: - for determining the lowest rate of refund within the meaning of Article 21 of Regulation (EEC) No 2730/79, - for the purposes of Articles 4 (7) and 5 (3) of Regulation (EEC) No 565/80. 2. Where cereal products covered by one of the situations referred to in Article 9 (2) of the Treaty are used for the manufacture of goods falling within subheadings 1902 11 00 and 1902 19 of the combined nomenclature and incorporating certain quantities of cereals subject to inward processing arrangements, the export of the said goods to the United States of America shall not confer entitlement to the export refund for the said product.' 3. Article 2 (1) is replaced by the following: '1. For the export to the United States of America of goods falling within subheadings 1902 11 00 and 1902 19 of the combined nomenclature the competent authorities of the Member States where the export declaration is accepted by customs shall, at the request of the parties concerned, issue a 'Certificate for the export with refund of pasta to the USA', hereinafter referred to as the 'certificate P 2'.' Article 2 This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the Commission COCKFIELD Vice-President (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 281, 1. 11. 1975, p. 1. (3) OJ No L 357, 19. 12. 1987, p. 12. (4) OJ No L 281, 1. 11. 1975, p. 78. (5) OJ No L 317, 12. 12. 1979, p. 1. (6) OJ No L 113, 30. 4. 1987, p. 27. (7) OJ No L 261, 11. 9. 1987, p. 11.